Citation Nr: 0101714	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  00-11 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for tinnitus of the left 
ear.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision from the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for tinnitus and residuals of a left shoulder 
injury with impingement syndrome.

In reviewing the record, the Board finds that an unappealed 
RO decision in May 1996 denied the veteran's original claims 
for service connection for tinnitus of the left ear and a 
left shoulder disability.  In an August 1998 decision, the RO 
denied  the veteran's application to reopen the claim for 
service connection for a left shoulder disorder and an 
original claim for service connection for hearing loss of the 
left ear.  The veteran submitted a timely notice of 
disagreement (NOD) to that decision in December 1998.  
However, the RO failed to issue a statement of the case 
(SOC).  In its March 2000 decision, the RO denied the 
veteran's claims for service connection for tinnitus in the 
left ear and a left shoulder disability without considering 
the preliminary issue of whether the appellant had submitted 
new and material evidence to reopen the claims.

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for tinnitus, left ear and 
residuals of a left shoulder injury.  Bernard v. Brown, 4 
Vet. App. 384, 391 (1993) (interpreting the provision 
contained in 38 U.S.C.A. § 7104(a) that the Board has 
jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection, the question of whether there is new and material 
evidence to reopen the claim is implicated where there is a 
prior final decision regarding that claim.  Id. at 392.  
Although these are two separate questions, they are 
components of a single claim for service connection.  Id.  
Thus, the issues on appeal have been recharacterized on page 
one of this decision.  See also Barnett v. Brown, 8 Vet. App. 
1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  In view of the 
procedural history summarized above, the last and only 
unappealed RO decision denying both claims is the May 1996 RO 
decision; thus, the issues are whether new and material 
evidence has been submitted since May 1996 to reopen the 
claims for service connection for tinnitus in the left ear 
and a left shoulder disorder.  As to the issue of the 
application to reopen the claim for service connection for 
tinnitus, the appeal stems from the March 2000 decision, but 
the issue of the application to reopen the claim for service 
connection for the left shoulder disability stems from the 
August 1998 decision, as the veteran did submit a timely NOD 
to that decision.  Finally, since the veteran's December 1998 
statement was also a timely NOD to the RO's August 1998 
decision denying service connection for hearing loss of the 
left ear, and a SOC has not been issued for that claim, the 
matter will be addressed in the remand appended to this 
decision.

As to the question of the RO's failure to apply the law and 
regulations pertaining to finality of unappealed RO 
decisions, the Board notes that, when the Board addresses an 
issue that was not addressed by the RO, consideration must be 
given to whether the appellant will be prejudiced by the 
Board's consideration of the issue in the first instance.  
See 38 U.S.C.A. §§ 5104, 5107(a), 7104(a), and 7105(d)(1) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.103, 19.29 (2000); 
see also VAOPGCPREC 16-92 (1992).  Although the RO did not 
apply the relevant statutes and regulations regarding new and 
material evidence to the service connection issues in its 
statement of the case, the appellant's due process rights are 
not violated by this Board decision for the following reason.  
When the RO has denied the appellant's claim of entitlement 
to service connection for tinnitus, left ear and residuals of 
a left shoulder injury, it necessarily reviewed all of the 
evidence of record to reach that decision.  Since the Board 
must review all of the evidence of record in order to 
determine whether new evidence has been presented and whether 
it is material to the underlying issue, the appellant is not 
prejudiced by the Board's consideration of the preliminary 
issue of whether new and material evidence has been 
submitted.  

In October 2000, the veteran appeared at a video conference 
hearing before a Veterans Law Judge.



FINDINGS OF FACT

1.  An unappealed RO decision in May 1996 denied the 
veteran's claim of entitlement to service connection for left 
ear tinnitus.

2.  Evidence pertinent to the veteran's application to reopen 
a claim for service connection for tinnitus of the left ear, 
which has been received since the May 1996 RO determination, 
includes a medical opinion that bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered to decide 
fairly the merits of the claim.

3.  The veteran's tinnitus of the left ear began during his 
period of active military service.

4.  An unappealed RO decision in May 1996 denied the 
veteran's claim of entitlement to service connection for 
residuals left shoulder injury.

5.  Evidence pertinent to the veteran's application to reopen 
a claim for service connection for residuals of a left 
shoulder injury, which has been received since the May 1996 
RO determination, includes a medical opinion that bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered to decide fairly the merits of the claim
6.  The veteran's left shoulder disability is due to an 
injury during his period of active military service.


CONCLUSIONS OF LAW

1.  The RO's decision in May 1996 denying service connection 
for tinnitus, left ear is final.  38 U.S.C.A. § 7105(c) (West 
1991).

2.  The evidence concerning the veteran's left ear tinnitus 
submitted since the May 1996 rating decision is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for tinnitus, left ear have 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

3.  Tinnitus of the left ear was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303 (2000).

4.  The RO's decision in May 1996 denying service connection 
for residuals of a left shoulder injury is final.  
38 U.S.C.A. § 7105(c) (West 1991).

5.  The evidence concerning the veteran's residuals left 
shoulder injury submitted since the May 1996 rating decision 
is new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for residuals of a 
left shoulder injury have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).

6.  Residuals left shoulder injury were incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The Board also notes here that the President signed into law 
a bill which amended the provisions of 38 U.S.C.A. § 5107 to 
eliminate the well-grounded claim requirement.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107(a)).  Under 
the revised provisions of 38 U.S.C.A. § 5107(a), VA is now 
required to assist a claimant in developing all facts 
pertinent to a claim for VA benefits.  VA shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.

I.  Tinnitus of the Left Ear

The Board notes that the claim for entitlement to service 
connection for tinnitus of the left ear was denied by a 
rating decision in May 1996 on the basis that the record then 
showed that it was a temporary condition which resolved 
during service.  The veteran was notified of that 
determination and apprised of appellate rights and 
procedures, but he did not initiate an appeal.  Accordingly, 
the May 1996 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  The veteran subsequently sought to reopen his 
claim, and the RO denied his application in March 2000.  The 
veteran did complete an appeal from the March 2000 
determination, and the issue is now before the Board for 
appellate review.

At the time of the May 1996 determination, the evidence of 
record included the veteran's service medical records.  Based 
on this evidentiary record, the RO determined that there was 
no basis for relating claimed post-service tinnitus of the 
left ear to his military service.

The evidence received subsequent to the May 1996 rating 
decision includes: VA outpatient treatment records dated in 
June 1998 indicating a history of tinnitus of the left ear 
since 1988; duplicates of service medical records dated 
October 1987 to January 1989, showing treatment for left ear 
pain, clogged ears, and ringing; a report of an examination 
dated in June 2000, performed by G. C. M., M.D., which 
included an opinion that it was more than likely possible 
that the veteran's tinnitus occurred in service due to 
exposure in the tank service; and a transcript of an October 
2000 video conference Board hearing.

The June 2000 medical opinion submitted subsequent to the May 
1996 rating decision is new and material in that it 
establishes a causal link between the veteran's tinnitus of 
the left ear and noise exposure during in service.  
Accordingly, the veteran's claim for service connection for 
tinnitus in the left ear is reopened.

Service connection is granted for a claimed disability when 
the facts, as shown by the evidence, demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service, or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.

There is medical evidence of record to show that the veteran 
has tinnitus in the left ear.  Service medical records 
indicate that the veteran was seen in April 1988 for a 
clogged left ear with ringing in the same ear.  The 
assessment was wax congested ear canal.  He was seen in 
January 1989 with complaints of difficulty hearing out of the 
left ear.  The examination showed that the ear was clogged 
with wax.  The veteran was seen in August 1991 for complaints 
of pain and constant ringing in the left ear.  The record now 
includes a medical opinion that clearly relates his tinnitus 
to noise exposure during service.  There is no medical 
opinion to the contrary.  The Board observes that the 
veteran's service records indicate that he was exposed to 
tanks and cannon fire during his military service.  Given the 
medical opinion of record linking his tinnitus to service, 
the Board finds that the evidence now supports the claim that 
the veteran's left ear tinnitus began during or as the result 
of service.



II.  Residuals of a Left Shoulder Injury

The Board notes that the veteran's original claim for service 
connection for residuals of a left shoulder injury was denied 
by an RO decision in May 1996, on the basis that the medical 
evidence on file at that time showed that the inservice 
shoulder disability was a temporary condition which resolved 
with treatment; there was no medical evidence on file at that 
time to causally link a current shoulder disorder to service.  
The veteran was notified of that determination and apprised 
of his appellate rights and procedures, but he did not 
initiate an appeal.  Accordingly, the May 1996 rating 
decision became final.  38 U.S.C.A. § 7105(c).  The veteran 
subsequently sought to reopen his claim, and the RO denied 
that request in a decision in August 1998.  As noted in the 
Introduction to this decision, the Board finds that the 
veteran submitted a timely NOD to the August 1998.  
Accordingly, the appeal of this issue stems from the August 
1998 RO decision, not the March 2000 determination as 
indicated by the RO.

At the time of the May 1996 determination, the evidence of 
record included the veteran's service medical records.  Based 
on this evidentiary record, the RO determined that there was 
no basis for relating the left shoulder condition to his 
military service.

The evidence received subsequent to the May 1996 rating 
decision includes: a VA outpatient treatment record dated in 
July 1998; duplicates of service medical records dated in 
July 1989; a report of a September 1999 VA MRI of the left 
shoulder; a report of a September 1999 MRI of the left 
shoulder conducted by T. L., M.D.; an examination report 
dated in June 2000, performed by G. C. M., M.D., which 
included an opinion that it was more than likely possible 
that the veteran's left shoulder impingement syndrome with 
the "supraspinatus tenopathy" occurred in service; and a 
transcript of testimony presented by the veteran at an 
October 2000 Board hearing.

The June 2000 medical opinion is new and material in that it 
establishes an etiological relationship between the veteran's 
left shoulder disability with impingement syndrome and an 
injury during service.  The Board finds that such competent 
nexus evidence is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the veteran's claim for service connection for 
residuals of a left shoulder injury is reopened. 

As mentioned above, service connection is granted for a 
claimed disability when the facts, as shown by the evidence, 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service, or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.

There is medical evidence of record to show that the veteran 
has residuals of a left shoulder injury, to include 
impingement syndrome.  Service medical records indicate that 
he was evaluated while on active duty for left shoulder pain 
after weightlifting.  He was also seen in July 1989 for 
complaints of shoulder pain after doing maintenance on a 
tank.  The record now includes a medical opinion clearly 
relating the veteran's left shoulder condition to inservice 
trauma.  There is no medical opinion to the contrary.  
Accordingly, the Board finds that the evidence supports the 
conclusion that the veteran's left shoulder disability began 
during service, and therefore, service connection for 
residuals of a left shoulder injury is warranted. 


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for tinnitus of the 
left ear is reopened.

Service connection for tinnitus is granted.  

New and material evidence having been submitted, the 
veteran's claim for service connection for residuals of a 
left shoulder injury is reopened.

Service connection for residuals of a left shoulder injury is 
granted. 


                                                        
REMAND

As noted above, the veteran filed a timely notice of 
disagreement (see statement received by RO in December 1998) 
with an August 1998 RO decision denying service connection 
for hearing loss of the left ear.  However, a statement of 
the case on this matter has not been issued by the RO.

In Manlicon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued.

Accordingly, the case is remanded to the RO for the following 
development:

The RO should issue a statement of the 
case on the issue of service connection 
for hearing loss in the left ear.  The 
veteran and his representative are 
advised that they must submit a timely 
substantive appeal to perfect their right 
to appellate review by the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The veteran need take no action 
until otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

 



